 Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 1 of 20 PageID# 264



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

UNITED STATES OF AMERICA,                      )
                                               )
               v.                              )       Case No. 1:19-cr-00304-LMB
                                               )
HENRY KYLE FRESE,                              )
                                               )
                       Defendant.              )

                       DEFENDANT’S POSITION ON SENTENCING

       It is impossible, still, for Mr. Frese’s family, friends and colleagues to understand how he,

of all the people in their lives, ended up a criminal defendant awaiting the sentence of this Court.

By all accounts, Kyle Frese is a dedicated patriot who worked his whole life in order to one day

serve his country in the intelligence community. It was a long road that traversed several countries,

included the renouncement of his dual Canadian citizenship, and met with many obstacles along

the way. Nevertheless, he kept on the path believing that if he was given the opportunity, he could

make a difference. He worked long hours, volunteered for the most difficult assignments, and was

rewarded with increased responsibilities and promotions. Mr. Frese was finally living the

professional life he had always wanted and was contributing meaningfully to the defense of his

country and its service members.

       But his personal life began to suffer. Following a traumatic break-up with a long-term

girlfriend, Mr. Frese slipped into a depressive state. It was during that period that he met and began

dating Journalist 1. The relationship quickly became a priority and Mr. Frese focused a lot of time

and energy in to making it work. At the same time, Journalist 1’s career was stalling and she

would ask Mr. Frese to share information that she could use to either confirm other information

she had received or to give her a lead on potential new stories. At first those requests were



                                                   1
 Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 2 of 20 PageID# 265



rebuffed, but as the requests mounted and as the relationship deteriorated over time, he eventually

relented.

       He did so for the purpose of helping her advance her career and with the hope of improving

their relationship. He minimized the significance of what he was doing by rationalizing that he

was mostly only confirming information Journalist 1 already had from other sources. He also

wrongly minimized the significance and sensitivity of the information he had disclosed, believing

he was being careful not to share top secret material. For the same reasons, and with the same

rationalizations, he also agreed to share information with Journalist 2, at Journalist 1’s request.

       And so it is that Kyle Frese now finds himself a convicted felon in a federal courtroom.

His once promising career is over. His ability to meaningfully contribute to the intelligence

community is almost certainly foreclosed. And while he has already suffered substantial

repercussions for his conduct, he understands that further punishment awaits him via this Court’s

sentence. But the Court should consider that this case is very different from many if not most

“leak” cases. And even further removed from the types of cases typically prosecuted under the

Espionage Act.

       To begin with, there is no allegation of espionage. This case does not involve a defendant

who sought to betray his country by sharing its secrets and deliberately exposing its human assets

and programs. This is not a case where a defendant sought to enrich himself financially by selling

information to a foreign bidder or by an attempt to promote his own career. This case also does

not involve a defendant disclosing classified information in an effort to seek revenge against a

government that wronged him or to promote any political goal. Rather, this case presents, at its

core, terrible decision-making at a time when Kyle Frese was particularly susceptible to pressure

and influence. For those reasons, and in light of recent sentences imposed in cases that included



                                                  2
 Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 3 of 20 PageID# 266



more egregious leaks, Mr. Frese’s cooperation with investigators, as well as the ongoing COVID-

19 pandemic, Mr. Frese, through counsel, asks this Court to sentence him to 12 months and 1 day

of incarceration and a term of supervised release.

   I.       THE PLEA AGREEMENT AND SENTENCING GUIDELINES

        Mr. Frese pled guilty on February 20, 2020, to Count One of a two-Count indictment

returned on October 8, 2019. Count One charged Mr. Frese with the willful transmission of

national defense information in violation of 18 U.S.C. § 793(d). The maximum punishment for

his offense is 10 years imprisonment, a $250,000 find, a $100 special assessment, and three years

of supervised release. Under the terms of the written plea agreement (Dkt. 41), Mr. Frese has

agreed to recommend that his base offense level under the United States Sentencing Guidelines

(“U.S.S.G.” of “Guidelines”) should be calculated at a level 35, based on the application of

U.S.S.G. § 2M3.2. See id. at ¶4(a). Moreover, Mr. Frese has agreed that his offense level should

be increased by two-levels pursuant to U.S.S.G. § 3B1.3 because he abused a position of trust in

committing the offense.

        The Presentence Investigation Report’s Guidelines calculation is consistent with the

parties’ recommendation and results in an Adjusted Offense Level of 37. See PSR ¶47. Following

a three-level reduction based on Mr. Frese’s acceptance of responsibility, his Total Offense Level

is 34, which corresponds to an advisory sentencing range of 151-188 months. See id. at ¶52.

However, because the maximum punishment for a violation of 18 U.S.C. § 793(d) is 120 months,

“the statutorily authorized maximum sentence shall be the guideline sentence.” See U.S.S.G. §

5G1.1(a).




                                                 3
 Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 4 of 20 PageID# 267



   II.      THE 18 U.S.C. § 3553(a) SENTENCING FACTORS SUPPORT A NON-
            CUSTODIAL SENTENCE

         Section 3553(a) requires district courts to consider the following factors in imposing

sentence: (1) the nature and circumstances of the offense and the history and characteristics of the

defendant; (2) the kinds of sentences available; (3) the need to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of similar conduct;

and (4) the need to provide restitution to any victim(s). 18 U.S.C. § 3553(a)(1)-(7). The end result

of the analysis must be a sentence that is “sufficient, but not greater than necessary” to comply

with four purposes of federal sentencing, i.e., the need for the sentence imposed (1) to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment; (2) to

afford adequate deterrence to criminal conduct; (3) to protect the public from further crimes of the

defendant; and (4) to provide the defendant with needed training, medical care, or other

correctional treatment in the most effective manner. 18 U.S.C. § 3553(a)(2). For the reasons that

follow, the requested sentence is “sufficient but not greater than necessary” to serve the purposes

of federal sentencing under the circumstances of this case.

            a. Mr. Frese’s Personal History and Characteristics

         Kyle Frese was born on October 27, 1988, in Toronto, Canada. He is the third of four

children born to his parents who currently reside in Houston, Texas. He is the only boy and his

three sisters are all accomplished young professionals. The family moved frequently when he was

young spending time in Italy, Spain, Canada and the U.S. They are a very close-knit family and,

as will be shown, Mr. Frese enjoys tremendous support from both his immediate and extended




                                                 4
    Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 5 of 20 PageID# 268



family as well as the close friends he has made from every stage of his young life. See Exhibit 1

(providing letters submitted by Mr. Frese’s friends and family).1

        As noted at the outset, Mr. Frese worked very hard to achieve his long-held dream of

becoming an intelligence analyst. As mentioned in many of the attached letters, even from a young

age, Mr. Frese always showed a strong interest in history and the military. It was no surprise then

that he ultimately graduated with a BA in History from Queens University, in Ontario. Following

undergrad, Mr. Frese enrolled at the Royal Military College, also in Ontario, where he obtained a

MA in Public Administration.

        While in school, Mr. Frese bartended and waited tables to help his parents with his tuition

and living expenses.2 Through connections he made at work and school, he learned about different

opportunities that might allow him to break in to the intelligence community. Through one of

those connections, he enrolled in an intelligence analysis class run by former U.S. government

analysts. When he completed the course, the Central Intelligence Agency (“CIA”) offered him an

analyst position. It was the break he had been hoping for. He quickly accepted the offer and began

the extensive background check and clearance process. He passed every test, including polygraph

examinations and psychiatric evaluations, and was counting down the days to when he would begin

his career at Langley. That day would never come, however, as a government shutdown caused

the CIA to withdraw its offer.




1
 The letters have been consolidated into a single attachment and are grouped by immediate family,
extended family and friends.
2
 See Exhibit 1 (Letter from Anne Frese) (“He worked all through undergrad and grad school as a
waiter and bartender, while keeping up his grades and giving back to his community through
various fundraising activities.”).


                                                 5
    Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 6 of 20 PageID# 269



        Devastated, Mr. Frese returned home to his parents’ house. He waited tables at a local

restaurant to make a living and kept looking for the next possible opportunity to return to D.C.

When he was offered a promotion at the restaurant, he turned it down. He wanted that opportunity

to go to another employee who was seeking a career in the industry, knowing he would leave the

minute another intelligence offer arose.3 Finally, after two very long years, the offer came and he

landed a job as a consultant with Booz Allen Hamilton in Virginia. It was not nearly the

opportunity he had with the CIA but it was a start. It got him back to D.C. and he knew it was a

stepping stone to where he wanted to go.

        Sure enough, after nearly three years he left Booz Allen to join BAE Systems as a

contractor to the Defense Intelligence Agency (“DIA”). Just over a year later, DIA hired Mr. Frese

directly as a government civilian employee. It was in that role, as a counterterrorism analyst at

DIA, that Mr. Frese’s career began to flourish. He was given overseas assignments and his

leadership approved some projects he had recommended on his own. More importantly, Mr. Frese

could see the impact his work was having on the service members in the field. But it would be

short-lived for the reasons that find him before the Court.

        While the previous paragraphs describe what Mr. Frese has done, they do not show who

he really is. If there is ever a chance for a sentencing court to learn the true history and

characteristics of a defendant awaiting judgement, it typically must come from the words of those

who know him best. As the Court can see from the 35 letters that have been submitted on his

behalf, there is no shortage of information from which the Court can form a picture of the person

it will sentence on June 18. Indeed, the letters submitted on Mr. Frese’s behalf are remarkable,



3
 See Exhibit 1 (Letter from Henry Frese) (“They offered him a sales job which he turned down
because he did not feel that he should take someone else’s opportunity when he wasn’t
committed.”).
                                                 6
 Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 7 of 20 PageID# 270



even to those among us who have read hundreds if not thousands of letters submitted for the same

purpose.

       First, the letters are uniform in how they describe Mr. Frese as being trustworthy,

responsible, honest. In that sense, they demonstrate that his conduct in this case is a complete

aberration from the rest of his life. It is clear from the letters that Mr. Frese has been a role model

to his friends, cousins and siblings. His sister, Alexis, writes that “[i]n times when I have faced a

choice between doing the right thing and taking the easy route, whether I was afraid to tell Kyle

became my internal barometer of whether I was making the right decision and acting in accordance

with the values by which we were raised.” See id. (Letter from Alexis Frese). His cousin, Heather,

writes that “Kyle has been my motivation to be better both as a person and professionally.” Id.

(Letter from Heather Walpert). Tyler Stratton, one of Mr. Frese’s closest friends, affirms to the

Court that he continues to hold Mr. Frese “in the highest regards” and notes that Mr. Frese was the

only non-Marine groomsman at his wedding. See id.

       Second, the letters stand out for the way in which they reveal a person who has built many

deep and meaningful relationships with a wide group of friends and colleagues. Almost every

letter praises Mr. Frese for his generosity, sincerity and kindness. It is also immediately apparent

how deeply each of his friends value their friendship and how many of them have relied on Mr.

Frese when facing their own difficult situations. For example, Matthew Cunningham-Hill writes

to the Court about how “Kyle has been the brother I never had.” Id. He also tells the Court that

when his wedding was cancelled on the eve of the ceremony, it was Mr. Frese who not only “took

it up on himself to inform everyone on the guest list” but also “cancelled all his plans for the next

several days and stayed with me to help me through this difficult time.” Mr. Cunningham-Hill’s

parents even wrote this Court themselves to describe what a “true friend” Kyle has been to their



                                                  7
 Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 8 of 20 PageID# 271



son and to offer their experiences with Mr. Frese, who they describe as “honorable,” “trustworthy,”

“reliable,” and “intelligent.” Id.

       Third, the letters also provide a convincing and compelling history of an individual who

routinely puts the needs of others over his own. According to one friend, Kristen Riley, “He asks

about your family, values, history, work, wellbeing, and you feel like the only person in the room.

This persona is not superficial; he truly is focused on others, almost to an extreme.” Id. Ms. Riley’s

father, an accomplished attorney and former Deputy Chief of the Criminal Division for the Eastern

District of Pennsylvania, writes how he “always viewed [Kyle] as the ‘guardian’ of the group of

friends and he took responsibility to make sure all got home without incident….I always found

Kyle to be honest, sincere, intelligent and caring toward others.” Id.

       Another friend, Sarah Exler, provides the Court with a truly remarkable example of Mr.

Frese’s unique selflessness. As she writes, Mr. Frese has helped support her family through the

ups and downs of her brother’s disease. In particular, she writes about the time her brother’s

kidneys failed and they needed to locate a donor. In her words, the family did not have any

expectations for friends to get tested due to the risk involved with the surgery. “[H]owever, Kyle

immediately and selflessly offered to get tested for Scott, and if a match donate his kidney without

hesitation.” Id.

       Kara Palmer-Stratton writes how Mr. Frese would check in on her while her husband was

deployed overseas and always helps his friends without being asked. As she states, “He has often

put people above himself, considered their needs before his own, and gone out of his way to make

them happy, sometimes to a fault.” Id. Another friend, Derek Wigmore, writes that “nearly every

single one of my friends who have gone through any type of personal difficulties, can share similar




                                                  8
    Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 9 of 20 PageID# 272



stories of leaning on Kyle to help them get through each challenge they faced. Put simply, he is

always there for you no matter what.” Id.

        Lastly, the letters make clear that Mr. Frese is sincere in his expression of remorse for his

conduct. It is evident that Mr. Frese has discussed his case with many friends and family and taken

responsibility for what he has done and what will follow in the future. His immediate acceptance,

as well as his large support network, will ensure that Mr. Frese gets back up on his feet sooner

rather than later.

            b. The Nature and Circumstances of the Offense

        The nature and circumstances of Mr. Frese’s offense is recounted in the Statement of Facts

as well as in the PSR. See Dkt. 42; see also PSR¶¶6-36. Mr. Frese’s own explanation for his

conduct is provided in great detail in the results of a forensic psychological evaluation that was

completed by Dr. Anita Boss.4 Moreover, Mr. Frese has written a letter to the Court to share

additional information regarding his life and offense.5 For those reasons, this pleading will not go

into great detail regarding topics covered in those submissions. Rather, it is sufficient to say here

that Mr. Frese’s conduct in this case was not motivated by any desire to harm the United States or

its interests. It is true, however, that regardless of his motivation, the unlawful disclosure of

classified information does harm to the United States and for that Mr. Frese is embarrassed,

ashamed and remorseful.




4
 See Exhibit 2 (filed Under Seal). Dr. Boss’s report has been filed under seal and both the U.S.
Probation Office and the U.S. Attorney’s Office have been provided copies of the report.
5
  See Exhibit 3 (filed Under Seal). Mr. Frese’s letter has been filed under seal because it contains
personal information and makes reference to his cooperation. Both the U.S. Probation Office and
the U.S. Attorney’s Office have been provided copies of Mr. Frese’s letter.


                                                  9
    Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 10 of 20 PageID# 273



         It is also apparent from Mr. Frese’s personal characteristics that he has a long history of

going above and beyond to help those around him and has a reputation for putting the needs of

others over his own.6 That background might help explain the lengths to which he went to make

Journalist 1 happy and successful.7 And although he alone is responsible for providing this

information to Journalist 1, the Court should understand that Journalist 1 received classified

information from multiple sources other than Mr. Frese. Indeed, Journalist 1, and later Journalist

2, often asked Mr. Frese to confirm or verify, as a second or third source, information they had

already obtained elsewhere. That is why, as is reflected in the Statement of Facts, Mr. Frese at

times accessed information unrelated to his job duties. See Dkt. 42 ¶¶14, 19.

         At other times, Mr. Frese would access reports related to stories he knew would be

published but not for the purpose of sharing what he read with Journalist 1. And while the

government may suggest, believe or argue that Mr. Frese was the source for every article that

disclosed classified information, he was not.8 There were many articles that derived from sources

completely separate from Mr. Frese. Moreover, there were several articles where other sources

had clearly provided Journalist 1 more detailed information than Mr. Frese had. In fact, there were

several instances when Mr. Frese pleaded with Journalist 1 not to publish information she had

received from other sources because he believed it could compromise U.S. sources.


6
  As Mr. Frese’s current psychologist noted, “Unfortunately, these same traits that would be
admirable in numerous situations, made him vulnerable to violating some of his other deeply held
values of integrity and trust, when he agreed to help his ex-girlfriend by disclosing confidential
information to her and the other reporter.” See Exhibit 4 (filed Under Seal). Both the U.S.
Probation Office and the U.S. Attorney’s Office have been provided copies of Ms. McDaniel’s
letter.
7
 For example, Mr. Frese only agreed to speak to Journalist 2, at Journalist 1’s request, if “it helped
Journalist 1 ‘progress.’” Dkt. 42 ¶15.

8
 It should also be noted that although Mr. Frese shared information with Journalist 1 over an
extended period of time, the actual disclosures were sporadic over time.
                                                 10
Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 11 of 20 PageID# 274



          Mr. Frese, however, was the only source that got arrested. So, he alone will shoulder all

of the blame, and he alone will be accused of all of the harm, even though he should not. He

deserves blame and he caused harm, to be sure. And he has confronted and accepted that reality.

But the Court should be mindful, when it considers its sentence, that a vast amount of the

information that made its way into Journalist 1’s and Journalist 2’s articles, and from our

perspective often the most damaging, did not come from Mr. Frese.

          As provided in the Statement of Facts, Mr. Frese also shared information with a third

person. It was the same characteristics that make Mr. Frese a good friend and person, that led Mr.

Frese to share a limited amount of classified information with an overseas consultant who had

provided critical information to Mr. Frese via Twitter. In order to show his appreciation and ensure

that the source would continue to provide information, Mr. Frese wanted to share something of

value in return. He admittedly made the wrong decision when he passed along classified

information that was soon-to-be but had not yet been unclassified.9

          Mr. Frese’s motivations provide context for his offense but do not excuse or mitigate the

seriousness of his conduct. His actions have had real consequences and he is well aware of that.

His motivations, however, do conclusively establish that unlike many other cases involving the

transmission of classified information, Mr. Frese never intended to harm the United States and its

interests. Moreover, he was never motivated by any desire to assist a foreign government or further

his own political goals. And while the absence of those motivations does not excuse his crimes, it

does militate in favor of a more lenient sentence than that imposed in situations where a defendant

sought to harm U.S. interests or help foreign actors.




9
    Mr. Frese has provided a more detailed explanation for those events in his letter to the Court.


                                                   11
Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 12 of 20 PageID# 275



           c. The Need to Avoid Unwarranted Disparity Among Similar Offenders

       This Court has had recent prior occasion to sentence defendants convicted of leaking

information to the press. In both instances, the Court imposed substantial variances from the

excessive Guidelines ranges that attach to § 793(d) convictions. But the reasons for varying are

far stronger in Mr. Frese’s case and, for that reason, this Court should vary even further here.

       In United States v. John Kiriakou, Case No. 1:12cr127, this Court presided over the plea

and sentencing of a former CIA officer who leaked classified information to reporters.

Specifically, he disclosed the name of an active covert officer who had been associated with an

overseas program and linked a separate overt officer to a government program, when the

association was still classified. In addition to leaking classified information, Kiriakou also lied to

investigators on multiple occasions when denying his role in disclosing the identities to the

reporters. Additional evidence revealed that Kiriakou had disclosed classified information to

journalists about “dozens of CIA officers, including numerous covert officers of the National

Clandestine Service….” See Position of the United States with Respect to Sentencing, Dkt. 124

at 6. According to the government, “[a] the time of the disclosures, [ ] defendant was engaged in a

concerted campaign to raise his media profile, principally to advance his private pecuniary

interests through, among other things, consulting engagement, publication of editorials, more

remunerative and secure employment, and sale of his forthcoming book.” Id. at 2. After extensive

litigation and CIPA hearings, the government and Kiriakou reached an agreement wherein he pled

guilty to one count of disclosing the identity of a covert agent and the parties jointly submitted a

binding sentencing recommendation to the Court. The Court accepted the parties’ agreement and

sentenced Kiriakou to thirty months in prison.10




                                                 12
Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 13 of 20 PageID# 276



       Approximately two years later, this Court presided over the trial and sentencing of Jeffrey

Sterling, a former CIA officer accused of leaking the identity of a human asset and classified

program to a reporter. See United States v. Jeffrey Sterling, Case No. 1:10cr485. In that case, the

defendant put the government to its burden and a jury found him guilty on nine counts, seven of

which charged Sterling with retaining or sharing classified information.11 According to the

government, Sterling leaked the information for the sole purpose of harming the CIA in retaliation

for how he believed he had been treated while serving as a case officer. See United States’

Memorandum in Aid of Sentencing, Dkt. 464 at 16. At sentencing, the Court calculated the

applicable Guidelines as a Level 38, with a corresponding advisory sentencing range of 235 to 293

months. When imposing its sentence, the Court highlighted the fact that unlike Kiriakou, Sterling

had not admitted guilt or accepted responsibility. The Court also commented that “there is, in my

view, no more critical secret than the secret of those people who are working on behalf of the

United States government in covert capacities, even more than the program itself.” See May 11,

2015 Tr. of Sentencing at Sent. Tr. at 24. Balancing the § 3553(a) factors, the Court imposed a

sentence of 42 months in prison.

       Two additional cases provide support for Mr. Frese’s sentencing recommendation. The

first, United States v. Jin-Woo Kim, Case No. 10cr225 (D.D.C), involved the prosecution of a

defendant who had provided top secret information regarding North Korea’s military capabilities

and preparedness to a reporter. When confronted, Kim lied to the FBI by denying that he had been

in recent contact with the reporter. After years of litigation, including numerous CIPA hearings,

Kim entered into a binding plea agreement that included an agreed sentence of 13 months of




11
  Sterling was also convicted of obstruction of justice and unlawfully conveying government
property.
                                                13
Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 14 of 20 PageID# 277



incarceration. In support of the agreement, and in particular the significant variance from the

Guidelines range of 151-188 months, the government wrote:

       The parties’ sentencing agreement provides a just resolution to this case. Although
       the recommended sentence is below guidelines and provides the defendant with a
       lesser term of imprisonment than likely would be imposed after trial and conviction,
       under the agreement the defendant will be held accountable for his crime not only
       by admitting his guilt to the lead charge in the indictment, but by standing convicted
       of a serious federal felony that will preclude him from ever accessing our country’s
       secrets again. The defendant will also be required to serve a term of incarceration
       that will deter others who are entrusted with our Nation’s sensitive national security
       information and would consider compromising it. Accordingly, the sentence will
       promote respect for the law and afford adequate deterrence to similar criminal
       conduct in the future.

       The negotiated sentencing agreement also confers significant benefits on the United
       States. First, it avoids the expense, time, and risk associated with a jury trial and
       appeal, as well as additional lengthy pre-trial proceedings under the Classified
       Information Procedures Act. As this Court is aware, the issues presented by trying
       a case that has classified information at its core are complex; and their final
       resolution, whether by this Court or on appeal, is uniquely difficult to predict. See
       Kim, 808 F. Supp. 2d at 55 (observing that there has been a “dearth of prosecutions”
       under Section 793(d) “most likely” because of the “difficulty in establishing such
       a violation, combined with the sensitive nature of classified information and the
       procedures that must be followed in using such information in trial”). An adverse
       determination concerning the handling of classified information at trial – whether
       by the trial court or on appeal – can severely hamper, if not end, a Section 793(d)
       prosecution, as has occurred in other cases involving unauthorized disclosures to
       the media.

       Most importantly, the United States must balance the need for prosecution with the
       damage that further disclosure of classified information at trial might cause. Over
       eight months ago, the prosecution advised the Court and the defense that proving
       the government’s case at trial would require the United States to declassify a
       substantial amount of TOP SECRET//SCI information. While the United States
       would have done so had the defendant not agreed to plead guilty, the plea agreement
       affords the United States a substantial benefit in protecting from disclosure that
       still-classified information. The undersigned have consulted with the FBI and
       members of the Intelligence Community affected by the defendant’s unauthorized
       disclosure, and they have concurred in this judgment. Because it appropriately
       satisfies the need for both punishment and deterrence in light of the nature and
       seriousness of the offense, the Court should accept the parties’ sentencing
       agreement and sentence the defendant accordingly.




                                                14
Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 15 of 20 PageID# 278



See Government’s Memorandum in Aid of Sentencing, Dkt. 285 at 10-12.

        Lastly, we ask the Court to consider the widely covered prosecution of General David

Petraeus. United States v. David Howell Petraeus, Case No. 3:15cr47 (W.D.N.C.) In that case,

Petraeus was accused of leaking, to his mistress/biographer, highly sensitive information including

“the identities of covert officers, war strategy, intelligence capabilities and mechanisms,

diplomatic discussions, quotes and deliberative discussions from high level National Security

Council meetings, and [his] discussions with the President of the United States.” Statement of

Facts, Dkt. 3 at 9. The FBI interviewed Petraeus more than once at his CIA office, where he was

then serving as Director of the CIA. Id. at 12-13. During those interviews, Petraeus lied to

investigators. Id. He later admitted that he had lied and received a two-point enhancement to his

Guidelines for obstructing justice. Id. at 14. Petraeus pled to a misdemeanor and the government

agreed to ask for no prison time and instead sought a fine of $40,000.

        It is notable here that, unlike Kiriakou, Sterling, Kim, and Petraeus, Mr. Frese never once

lied to or mislead investigators, even at the time of this arrest. Accordingly, he was never accused

of or charged with false statements or obstruction of justice. Moreover, unlike Kiriakou, Sterling

and Kim, Mr. Frese did not put the government through the burden and expense of years of CIPA

hearings and classification decisions and disclosures, only to accept responsibility when it became

clear the case was not going to go away and the government was in for the long haul. Unlike

Sterling, Mr. Frese did not go to trial.

        What is also notable, however, is that none of the defendants who pled guilty benefitted

from the filing of a U.S.S.G. § 5K1.1 or FED.R.CRIM.P. 35 motion for their cooperation. Indeed,

Kiriakou, Kim and Petraeus did not even sign plea agreements that required or even mentioned

cooperation as part of their obligations. That factor alone is cause for this Court to grant Mr. Frese



                                                 15
Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 16 of 20 PageID# 279



a far greater variance than was imposed in those cases in order to avoid unwarranted sentencing

disparity.

             d. Purpose of Federal Sentencing

        As noted earlier, Congress has identified four purposes of federal sentencing that must

guide district courts in selecting a sentence. The sentence must be “sufficient, but not greater than

necessary” to serve those purposes. We respectfully submit that the purposes of federal sentencing

would be fully served by imposition of the sentence recommended in this memorandum.

        The first purpose of federal sentencing is “to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense.” In this case, not only

has Mr. Frese been convicted of a serious felony, but one that will prohibit him from ever working

again in the intelligence or defense community. He will never be able to serve his country in the

same way again, putting an end to a promising and rewarding career. That fact, coupled with a

period of incarceration and supervision reflects the serious nature of his offense and provides just

punishment under the full circumstances of his offense and cooperation.

        The second purpose of federal sentencing is “to afford adequate deterrence to criminal

conduct.” We respectfully submit that a non-incarceration sentence would not frustrate the goal

of deterrence. A strong message of deterrence has already been sent as a result of Mr. Frese’s

arrest and conviction. His name and photograph have appeared in numerous publications and a

google search turns up page after page of stories from numerous sites across the world including

Wikipedia, USA Today, The New York Times, CNBC, Japan Times, The Guardian, The

Washington Post, Axios, Edmonton News, etc. Virtually every form of news media has reported

on his case, including government focused sites such as The Hill, Military Times, and Federal




                                                 16
Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 17 of 20 PageID# 280



News Network. The widespread publication of this case, regardless of the sentence, has already

sent a strong message of deterrence.12

       The third purpose of federal sentencing is “to protect the public from further crimes of the

defendant.” We respectfully submit that neither the public nor the government require further

protection from Mr. Frese. To begin with, he will never again have access to classified information.

Moreover, his personal history and characteristics, coupled with the manner in which he responded

to his arrest and assisted the government’s investigation, demonstrate that Mr. Frese is ordinarily

a conscientious and law-abiding citizen and will not recidivate.

       The fourth purpose of federal sentencing is “to provide the defendant with needed training,

medical care, or other correctional treatment in the most effective manner.” As noted in the PSR,

Mr. Frese does not suffer from any serious or chronic medical conditions or illnesses. PSR ¶70.

He does, however, currently participate in mental health treatment. It does not appear that Mr.

Frese is in need of medical care or correctional treatment. That being said, this Court should

consider the current COVID-19 pandemic and the impact it has had on the Bureau of Prisons when

deciding how much incarceration is necessary in this case.

       As of June 7, 2020, “[T]he BOP has 134,505 federal inmates in BOP-managed institutions

and 12,784 in community-based facilities. The BOP staff complement is approximately 36,000.

There are 1999 federal inmates and 184 BOP staff who have confirmed positive test results for

COVID-19 nationwide. Currently, 3936 inmates and 452 staff have recovered. There have been



12
    See Symposium, U.S.S.C., Federal Sentencing Policy for Economic Crimes and New
Technology Offenses, Plenary Session I, “What Social Science Can Contribute to Sentencing
Policy for Economic Crimes,” at 22 (Oct. 12, 2000) (“One consistent finding in the deterrent
literature is that the certainty rather than the severity of punishment seems to be the most effective
deterrent.”), available at http://www.ussc.gov/sites/default/files/pdf/research-and-publications/
research-projects-and-surveys/economic-crimes/20001012-symposium/cPlenaryI.pdf.


                                                 17
Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 18 of 20 PageID# 281



78 federal inmate deaths and 1 BOP staff member death attributed to COVID-19 disease.” See

https://www.bop.gov/coronavirus/. It is well documented that viruses such as COVID-19 are very

difficult to control in prison settings due to the confined spaces and the need for interaction

between inmates and staff.13 As a result, the Attorney General has issued a Memorandum to the

BOP encouraging the transfer of inmates to home confinement where appropriate and many states

and judicial bodies, facing the same issue in their prison systems, have encouraged judges and

prosecutors to consider home confinement and other alternatives to incarceration.14

       Importantly, this Court should also consider that any time Mr. Frese spends in the custody

of the Bureau of Prisons will be served very differently than time served before the COVID-19

pandemic. Social visits have been suspended. Inmate internal movement has also been suspended,




13
   As several courts have acknowledged, citing experts including the Center for Disease Control
and Prevention (“CDC”), “correctional and detention facilities ‘present[] unique challenges for
control of COVID-19 transmission among incarcerated/detained persons, staff, and visitors.’”
United States v. Kennedy, Case No. 18-20315, Case No. 2020 WL 1493481 at *2 (E.D. Mich. Mar.
27 2020) (quoting CDC, “Interim Guidance on Management of Coronavirus Disease 2019
(COVID-19) in Correctional and Detention Facilities”) (Mar. 23, 2020)). “These include: low
capacity for patient volume, insufficient quarantine space, insufficient on-site medical staff, highly
congregational environments, inability of most patients to leave the facility, and limited ability of
incarcerated/detained persons to exercise effective disease prevention measures (e.g., social
distancing and frequent handwashing).” Id.
14
    See Governor Northam Announces Additional Actions to Address COVID-19, Virginia
Governor’s website (March 19, 2020) (announcing that he “is encouraging local criminal justice
officials, including Commonwealth attorneys, defense attorneys, sheriffs, and other jail officials,
to explore proactive measures to combat the spread of COVID-19 while ensuring public safety,”
which include measures like modifying sentences to reduce jail populations, diverting offenders
from being admitted to jail, and using alternatives to incarceration, “such as home detention with
electronic monitoring….”) https://www.governor.virginia.gov/newsroom/all-releases/2020/march
/headline-854722-en.html; see also Supreme Court of Virginia, April 22, 2020 Third Order
Extending Declaration of Judicial Emergency at 4 (ordering lower courts to consider, when
imposing or modifying a sentence, “(i) the potential health risks of the COVID-19 public
emergency, and (ii) any appropriate alternatives to incarceration”). http://www.vacourts.gov/news
/items/covid/2020_0422_scv_order_extending_declaration_of_judicial_emergency.pdf.


                                                 18
Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 19 of 20 PageID# 282



with the exception of movement for federal and state hearings and as necessary to manage space

in the various facilities.15 Without movement, inmates are essentially serving a form of solitary

confinement with little interaction with other inmates and virtually no programming opportunities.

     III.      CONCLUSION

            For the foregoing reasons and any others that may appear to the Court or that may develop

at the sentencing hearing, Mr. Frese respectfully requests that this Court impose a period of

incarceration of 12 months and 1 day, and a period of supervised release.



Date: June 11, 2020                              Respectfully submitted,

                                                 HENRY KYLE FRESE
                                                 By Counsel,

                                                 /s/
                                                 Stuart A. Sears
                                                 SCHERTLER ONORATO MEAD & SEARS, LLP
                                                 901 New York Avenue, N.W.
                                                 Suite 500
                                                 Washington, DC 20001
                                                 Telephone:     (202) 628-4199
                                                 Facsimile:     (202) 628-4177
                                                 ssears@schertlerlaw.com




15
  See BOP COVID-19 Modified Operations Plan, https://www.bop.gov/coronavirus/covid19
_status.jsp (last visited June 8, 2020).
                                                   19
Case 1:19-cr-00304-LMB Document 53 Filed 06/11/20 Page 20 of 20 PageID# 283



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of June, 2020, I electronically filed a true copy of the

foregoing motion with the Clerk of Court using the CM/ECF system, which will send a notification

of such filing (NEF) to all parties.




                                              /s/
                                              Stuart A. Sears
                                              SCHERTLER ONORATO MEAD & SEARS, LLP
                                              901 New York Avenue, N.W.
                                              Suite 500
                                              Washington, DC 20001
                                              Telephone:     (202) 628-4199
                                              Facsimile:     (202) 628-4177
                                              ssears@schertlerlaw.com




                                                20
